UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5127



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARYL SAVAGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-04-96)


Submitted:   November 30, 2005            Decided:   January 3, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Arthur Robbins, Annapolis, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Debra L. Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daryl Savage was convicted by a jury of one count of

felon in possession of a firearm and one count of felon in

possession       of    ammunition,      both    in   violation      of   18     U.S.C.

§ 922(g)(1) (2000).          Savage was sentenced to imprisonment for 180

months.     We find no error and affirm Savage’s convictions and

sentence.

            Savage first contends the district court erred when it

denied the defense’s motion to suppress the evidence obtained

during law enforcement’s search of Savage’s residence.                          Savage

asserts    the    defense     witnesses    were      more   credible     than    those

presented by the Government.               Therefore, Savage concludes the

search was performed prior to the issuance of a search warrant.

            We review the factual findings underlying the denial of

a motion to suppress for clear error and its legal conclusions de

novo.     United States v. Johnson, 400 F.3d 187, 193 (4th Cir.),

cert. denied, 126 S. Ct. 134 (2005).              The evidence is construed in

the light most favorable to the prevailing party below.                         United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).                    As weighing

the   evidence        and   reviewing   the    credibility     of   witnesses      are

functions reserved for the trier of fact, we conclude the district

court did not clearly err in its determination that a signed, valid

search warrant was issued prior to the search of the Savage




                                        - 2 -
residence.      See, e.g., United States v. Wilson, 118 F.3d 228, 234

(4th Cir. 1997).

             Next, Savage contends the district court erred in its

conclusion that the statements made by him during the search of his

residence were voluntary.           To determine whether a statement was

voluntarily made, we consider the “‘totality of the circumstances,’

including the characteristics of the defendant, the setting of the

interview, and the details of the interrogation.” United States v.

Pelton,   835      F.2d   1067,   1071    (4th   Cir.   1987).    Though   “[a]n

appellate court must make an independent determination on the issue

of voluntariness[,] . . . the district court’s findings of fact on

the circumstances surrounding the confession are to be accepted

unless clearly erroneous.”          Id. at 1072 (citations omitted).

            Savage was twenty-four years old. He committed the first

of five offenses at the age of fifteen.                    Upon entry, both the

premises and the eight individuals present were secured by police.

Officers provided appropriate warnings under Miranda v. Arizona,

384 U.S. 436 (1966), before questioning Savage, and Savage verbally

acknowledged he understood his rights.                  Though Detective Moran

stated while questioning Savage that everyone in the house could be

arrested if any guns or illegal narcotics were found, this is not

sufficient to render Savage’s statement involuntary as “[t]he mere

existence     of    threats,      violence,      implied    promises,   improper

influence, or other police activity . . . does not automatically


                                         - 3 -
render a confession involuntary.”              United States v. Braxton, 112

F.3d   777,     780    (4th     Cir.   1997).      Therefore,    under      these

circumstances, we conclude Savage’s statements were voluntary.

             Finally, Savage contends the district erred when it

classified him as an Armed Career Criminal.               Savage maintains his

two 1999 offenses should be counted as a single conviction as they

were consolidated for sentencing purposes.

             When reviewing a district court’s application of the

sentencing guidelines, we review legal determinations de novo.

United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996).                       A

district court may enhance a sentence based on the “fact of a prior

conviction” regardless of whether or not it was admitted to by the

defendant or found by a jury.            United States v. Thompson, 421 F.3d

278,   282    (4th    Cir.    2005).     Therefore,   a   district   court    may

determine if a defendant has been convicted of the predicate

offenses required by the Armed Career Criminal Act (“ACCA”) so long

as the facts necessary to support the enhancement “inhere in the

fact of conviction” rather than being “extraneous to it.”                Id. at

283.

             Since Savage’s offenses occurred on different dates, at

different     locations,      involved    different   individuals,    and    were

charged separately, we conclude the district court appropriately

characterized them as separate offenses for ACCA purposes.                   See

United States v. Williams, 187 F.3d 429, 431 (4th Cir. 1999).


                                       - 4 -
Furthermore, Savage’s argument is in direct contradiction to this

Court’s conclusion that “[t]he federal interest of providing for

substantial sentences for repeat offenders stands independent of

state sentencing practices.”      United States v. Allen, 50 F.3d 294,

299 (4th Cir. 1995).

           Accordingly, we affirm Savage’s convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -